Case: 13-20704      Document: 00512764108         Page: 1    Date Filed: 09/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20704
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 10, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELISE BELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-694-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Elise Bell was convicted of conspiracy to use the identification of another
person with the intent to commit access device fraud in violation of 18 U.S.C.
§ 1028(f) (Count 1), unauthorized use of an access device and aiding and
abetting in violation of 18 U.S.C. §§ 2, 1029(a) (Count 2), and conspiracy to
commit bank fraud in violation of 18 U.S.C. §§ 371, 1344 (Count 3). She was
sentenced on each count to concurrent 18-month terms of imprisonment to be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20704     Document: 00512764108      Page: 2    Date Filed: 09/10/2014


                                  No. 13-20704

followed by concurrent two-year terms of supervised release. Bell’s term of
supervision commenced in July 2013, and it was revoked in November 2013.
The district court imposed a new prison term of 27 months but did not impose
any additional term of supervised release.
      In her sole argument, Bell asserts that the 27-month revocation sentence
is illegal because it exceeds the statutorily allowable maximum sentence.
Based on the Government’s concession of error, Bell has filed an unopposed
motion to vacate and remand for resentencing as well as to have the mandate
issue forthwith.
      Despite Bell’s failure to raise this issue in the district court, we review it
de novo. See United States v. Vera, 542 F.3d 457, 459 (5th Cir. 2008). Of Bell’s
three convictions, her conviction on Count 1 carried the stiffest sentence, i.e.,
up to 15 years of imprisonment. See § 1028(a)(7), (b)(1)(D), and (f). That
conviction is thus for a Class C felony. See 18 U.S.C. § 3559(a)(3). Upon
revoking a term of supervised release on a Class C felony offense, the district
court may impose a new prison term of not more than two years. 18 U.S.C.
§ 3583(e)(3). In light of the foregoing, the 27-month sentence imposed by the
district court exceeds the statutory maximum allowable sentence of 24 months,
and it is illegal. See Vera, 542 F.3d at 459.
      Bell’s unopposed motion is GRANTED.            We therefore VACATE the
judgment of sentence and REMAND for resentencing. The mandate shall issue
forthwith.




                                         2